DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Application
Claims 1-20 are pending and have been examined in this application. This communication is the first action on the merits. As of the date of this application, the Information Disclosure Statements (IDS) filed on 08/26/2022 have been taken into account.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8, 10, 15, 27-30, and 32-34 of U.S. Patent No. 10,634,175. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of claims 1-20 in the instant application is encompassed by the claims of the cited patent.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-19, and 21-27 of U.S. Patent No. 11,333,179. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of claims 1-20 in the instant application is encompassed by the claims of the cited patent.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-3, 4, and 9-15 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Little, Jr. (US Patent No. 5,312,079).
Regarding Claim 1, Little discloses a standing seam mounting device comprising: a mounting body (Little: Fig. 5; 10); a slot (Little: Annotated Fig. 5; S) extending into said mounting body and defined by a first slot sidewall (Little: Fig. 5; 14), a second slot sidewall (Little: Fig. 5; 18), and a slot base (Little: Fig. 5; 16) extending between said first and second slot sidewalls, wherein said first and second slot sidewalls are disposed other than in parallel relation to one another, wherein said first slot sidewall is always maintained in a fixed position relative to said second slot sidewall, and wherein said slot is configured to receive at least part of standing seam of a panel assembly; at least one seam fastener (Little: Fig. 5; 24) extendable through said mounting body and into said slot; and at least one mounting fastener (Little: Fig. 5; 28) extendable into said mounting body.
Regarding Claim 2, Little discloses the standing seam mounting device of claim 1, wherein said mounting body (Little: Fig. 5; 10) is of a one-piece construction.
Regarding Claim 3, Little discloses the standing seam mounting device of claim 1, wherein said first (Little: Fig. 5; 12, 14) and second (Little: Fig. 5; 18) slot sidewalls each comprise a planar section.
Regarding Claim 4, Little discloses the standing seam mounting device of claim 1, wherein a first included angle (Little: Fig. 5; θ) exists between said slot base (Little: Fig. 5; 16) and said first slot sidewall (Little: Fig. 5; 14), wherein a second included angle (Little: Fig. 5; α) exists between said slot base and said second slot sidewall (Little: Fig. 5; 18), and wherein said first and second included angles are of different magnitudes.
Regarding Claim 9, Little discloses the standing seam mounting device of claim 1, further comprising: a first nose (Little: Fig. 5; 12) that extends from a lower portion said first slot sidewall (Little: Fig. 5; 14) at least generally in a direction in which said second slot sidewall is spaced from said first slot sidewall.
Regarding Claim 10, Little discloses the standing seam mounting device of claim 1, wherein said first slot sidewall (Little: Fig. 5; 14) and said second slot sidewall (Little: Fig. 5; 18) terminate at different elevations when a depth of said slot extends in a vertical dimension.
Regarding Claim 11, Little discloses the standing seam mounting device of claim 1, wherein said first slot sidewall (Little: Fig. 5; 14) extends from a first edge to said slot base (Little: Fig. 5; 16), wherein said second slot sidewall (Little: Fig. 5; 18) extends from a second edge to said slot base, wherein said first edge of said first slot sidewall is spaced from said slot base by a first distance measured in a first dimension, wherein said second edge of said second slot sidewall is spaced from said slot base by a second distance measured in said first dimension, and wherein said second distance is less than said first distance (Little: Fig. 5).
Regarding Claim 12, Little discloses the standing seam mounting device of claim 1, wherein said mounting body (Little: Fig. 5; 10) comprises an upper surface (Little: Annotated Fig. 5; U) and an oppositely disposed lower surface, wherein said upper surface comprises a flat section, wherein said lower surface comprises said slot (Little: Annotated Fig. 5; S), wherein said first slot sidewall (Little: Fig. 5; 14) extends from said slot base (Little: Fig. 5; 16) in a direction that is away from said second slot sidewall, and wherein said second slot sidewall (Little: Fig. 5; 18) is oriented at least substantially orthogonal to said flat section of said upper surface.
Regarding Claim 13, Little discloses the standing seam mounting device of claim 12, wherein said first slot sidewall (Little: Fig. 5; 14) terminates in a first nose that extends in a direction that said second slot sidewall is spaced from said first slot sidewall.
Regarding Claim 14, Little discloses the standing seam mounting device of claim 13, wherein said first slot sidewall (Little: Fig. 5; 14) extends from a first edge to said slot base (Little: Fig. 5; 16), wherein said second slot sidewall (Little: Fig. 5; 18) extends from a second edge to said slot base, wherein said first nose (Little: Fig. 5; 12) comprises said first edge, wherein said first edge of said first slot sidewall is spaced from said flat section of said upper surface (Little: Annotated Fig. 5; U) by a first distance measured in a first dimension, wherein said second edge of said second slot sidewall is spaced from said flat section of said upper surface by a second distance measured in said first dimension, and wherein said second distance is less than said first distance (Little: Fig. 5).
Regarding Claim 15, Little discloses the standing seam mounting device of claim 13, wherein said second slot sidewall (Little: Fig. 5; 18) extends from a second edge to said slot base (Little: Fig. 5; 16), wherein said first nose (Little: Fig. 5; 12) of said first slot sidewall is spaced from said flat section of said upper surface (Little: Annotated Fig. 5; U) by a first distance measured in a first dimension that is orthogonal to said flat section, wherein said second edge of said second slot sidewall is spaced from said flat section of said upper surface by a second distance measured in said first dimension, and wherein said second distance is less than said first distance (Little: Fig. 5).


    PNG
    media_image1.png
    812
    702
    media_image1.png
    Greyscale

I: Little; Annotated Fig. 5


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 16-18 and 23-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Little, Jr. (US Patent No. 5,312,079) in view of Lloyd (US Patent No. 4,666,116).
Regarding Claim 16, Little discloses a standing seam mounting device comprising: a one-piece mounting body comprising an upper surface (Little: Annotated Fig. 5; U) and an oppositely disposed lower surface, wherein said upper surface comprises a first flat section, wherein said lower surface comprises a slot (Little: Annotated Fig. 5; S) defined by a first slot sidewall (Little: Fig. 5; 14), a second slot sidewall (Little: Fig. 5; 18), and a slot base (Little: Fig. 5; 16) that extends between said first and second slot sidewalls, wherein said first slot sidewall extends from said slot base in a direction that is away from said second slot sidewall, wherein said first slot sidewall comprises a first nose (Little: Fig. 5; 12) that extends in a direction in which said second slot sidewall is spaced from said first slot sidewall, wherein said second slot sidewall is oriented at least substantially orthogonal to a reference plane that contains said first flat section of said upper surface, and wherein said first nose of said first slot sidewall is disposed at a lower elevation than a lowermost edge of said second slot sidewall when said first flat section of said upper surface is horizontally disposed and located vertically above said slot base (Little: Fig. 6); at least one seam fastener (Little: Fig. 5; 28) extendable through said mounting body and into said slot; and at least one mounting fastener (Little: Fig. 5; 24) extendable said mounting body.
Little fails to disclose at least one mounting fastener extendable through a flat section of an upper surface and into said mounting body. However, Lloyd teaches at least one mounting fastener extendable through a flat section (Lloyd: Fig. 1-2; 11) of an upper surface and into a mounting body (Lloyd: Fig. 1-2; 10).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the body in Little with the fastener opening location from Lloyd, with a reasonable expectation of success, in order to provide a convenient receptacle on each portion of the body to receive a cooperatively threaded fastener of a supported piece of hardware (Lloyd: Col. 3, Ln. 13-19), thereby increasing the number of configurations the body can be utilized in.
Claim 17 is rejected, as set forth in the rejection of claim 3.
Claim 18 is rejected, as set forth in the rejection of claim 4.

Claims 1-14 and 16-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kondo (JP 09177272) in view of Haddock (US Pub. No. 2002/0088196).
Regarding Claim 1, Kondo discloses a standing seam mounting device comprising: a mounting body (Kondo: Fig. 4; 51); a slot extending into said mounting body and defined by a first slot sidewall (Kondo: Fig. 4; 512, 512a), a second slot sidewall (Kondo: Fig. 4; 513), and a slot base (Kondo: Fig. 4; 511) extending between said first and second slot sidewalls, wherein said first and second slot sidewalls are disposed other than in parallel relation to one another, wherein said first slot sidewall is always maintained in a fixed position relative to said second slot sidewall, and wherein said slot is configured to receive at least part of standing seam of a panel assembly; at least one seam fastener (Kondo: Fig. 4; 53) extendable through said mounting body and into said slot; and at least one mounting fastener (Kondo: Fig. 4; 54).
Kondo fails to disclose at least one mounting fastener extendable into said mounting body. However, Haddock teaches at least one mounting fastener (Haddock: Fig. 7C; 292) extendable into a mounting body (Haddock: Fig. 7C; 200).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the body and fastener in Kondo with the threaded opening connection Haddock, with a reasonable expectation of success, in order to provide a threaded insertion hole connection that can removably accept a bolt fastener, thereby allowing various structures/devices to be attached via said fastener (Haddock: [0065]; Kondo: [0042]), as well as allowing the fastener to be removed or replaced.
Regarding Claim 2, Kondo, as modified, teaches the standing seam mounting device of claim 1, wherein said mounting body (Kondo: Fig. 4; 51) is of a one-piece construction.
Regarding Claim 3, Kondo, as modified, teaches the standing seam mounting device of claim 1, wherein said first (Kondo: Fig. 4; 512, 512a) and second (Kondo: Fig. 4; 513) slot sidewalls each comprise a planar section.
Regarding Claim 4, Kondo, as modified, teaches the standing seam mounting device of claim 1, wherein a first included angle exists between said slot base (Kondo: Fig. 4; 511) and said first slot sidewall (Kondo: Fig. 4; 512, 512a), wherein a second included angle exists between said slot base and said second slot sidewall (Kondo: Fig. 4; 513), and wherein said first and second included angles are of different magnitudes.
Regarding Claim 5, Kondo, as modified, teaches the standing seam mounting device of claim 4, wherein said first included angle is greater than said second included angle (Kondo: Fig. 4).
Regarding Claim 6, Kondo, as modified, teaches the standing seam mounting device of claim 4, wherein said first included angle is greater than 90⁰, and wherein said second included angle is at least substantially 90⁰ (Kondo: Fig. 4).
Regarding Claim 7, Kondo, as modified, teaches the standing seam mounting device of claim 1, wherein a reference plane intersects said slot base (Kondo: Fig. 4; 511), and is disposed between and is spaced from each of said first (Kondo: Fig. 4; 512, 512a) and second slot sidewalls (Kondo: Fig. 4; 513), wherein said first slot sidewall extends both away from said slot base and away from said reference plane, and wherein said second slot sidewall is at least substantially parallel to said reference plane.
Regarding Claim 8, Kondo, as modified, teaches the standing seam mounting device of claim 1, wherein a spacing between said first slot sidewall (Kondo: Fig. 4; 512, 512a) and said second slot sidewall (Kondo: Fig. 4; 513) progressively and continually increases proceeding away from said slot base (Kondo: Fig. 4; 511) for at least a substantial portion of a height of each of said first and second slot sidewalls.
Regarding Claim 9, Kondo, as modified, teaches the standing seam mounting device of claim 1, further comprising: a first nose (Kondo: Fig. 4; 512a) that extends from a lower portion said first slot sidewall (Kondo: Fig. 4; 512, 512a) at least generally in a direction in which said second slot sidewall (Kondo: Fig. 4; 513) is spaced from said first slot sidewall.
Regarding Claim 10, Kondo, as modified, teaches the standing seam mounting device of claim 1, wherein said first slot sidewall (Kondo: Fig. 4; 512, 512a) and said second slot sidewall (Kondo: Fig. 4; 513) terminate at different elevations when a depth of said slot extends in a vertical dimension.
Regarding Claim 11, Kondo, as modified, teaches the standing seam mounting device of claim 1, wherein said first slot sidewall (Kondo: Fig. 4; 512, 512a) extends from a first edge (Kondo: Annotated Fig. 4; E1) to said slot base (Kondo: Fig. 4; 511), wherein said second slot sidewall (Kondo: Fig. 4; 513)  extends from a second edge (Kondo: Annotated Fig. 4; E2) to said slot base, wherein said first edge of said first slot sidewall (Kondo: Fig. 4; 512, 512a) is spaced from said slot base by a first distance measured in a first dimension, wherein said second edge of said second slot sidewall is spaced from said slot base by a second distance measured in said first dimension, and wherein said second distance is less than said first distance
Regarding Claim 12, Kondo, as modified, teaches the standing seam mounting device of claim 1, wherein said mounting body comprises an upper surface (Kondo: Annotated Fig. 4; U) and an oppositely disposed lower surface, wherein said upper surface comprises a flat section, wherein said lower surface comprises said slot, wherein said first slot sidewall (Kondo: Fig. 4; 512, 512a) extends from said slot base in a direction that is away from said second slot sidewall, and wherein said second slot sidewall (Kondo: Fig. 4; 513) is oriented at least substantially orthogonal to said flat section of said upper surface.
Regarding Claim 13, Kondo, as modified, teaches the standing seam mounting device of claim 12, wherein said first slot sidewall (Kondo: Fig. 4; 512, 512a) terminates in a first nose (Kondo: Fig. 4; 512a) that extends in a direction that said second slot sidewall (Kondo: Fig. 4; 513) is spaced from said first slot sidewall.
Regarding Claim 14, Kondo, as modified, teaches the standing seam mounting device of claim 13, wherein said first slot sidewall (Kondo: Fig. 4; 512, 512a) extends from a first edge (Kondo: Annotated Fig. 4; E1) to said slot base (Kondo: Fig. 4; 511), wherein said second slot sidewall (Kondo: Fig. 4; 513) extends from a second edge to said slot base, wherein said first nose (Kondo: Fig. 4; 512a) comprises said first edge, wherein said first edge of said first slot sidewall is spaced from said flat section of said upper surface by a first distance measured in a first dimension, wherein said second edge (Kondo: Annotated Fig. 4; E2) of said second slot sidewall is spaced from said flat section of said upper surface by a second distance measured in said first dimension, and wherein said second distance is less than said first distance.

    PNG
    media_image2.png
    570
    527
    media_image2.png
    Greyscale

II: Kondo; Annotated Fig. 4

Regarding Claim 16, Kondo discloses a standing seam mounting device comprising: a one-piece mounting body comprising an upper surface (Kondo: Annotated Fig. 4; U) and an oppositely disposed lower surface, wherein said upper surface comprises a first flat section, wherein said lower surface comprises a slot defined by a first slot sidewall (Kondo: Fig. 4; 512, 512a), a second slot sidewall (Kondo: Fig. 4; 513), and a slot base (Kondo: Fig. 4; 511) that extends between said first and second slot sidewalls, wherein said first slot sidewall extends from said slot base in a direction that is away from said second slot sidewall, wherein said first slot sidewall comprises a first nose (Kondo: Fig. 4; 512a) that extends in a direction in which said second slot sidewall is spaced from said first slot sidewall, wherein said second slot sidewall is oriented at least substantially orthogonal to a reference plane that contains said first flat section of said upper surface, and wherein said first nose of said first slot sidewall is disposed at a lower elevation than a lowermost edge (Kondo: Annotated Fig. 4; E2) of said second slot sidewall when said first flat section of said upper surface is horizontally disposed and located vertically above said slot base; at least one seam fastener (Kondo: Fig. 4; 53) extendable through said mounting body and into said slot; and at least one mounting fastener (Kondo: Fig. 4; 54).
Kondo fails to disclose at least one mounting fastener extendable into said mounting body. However, Haddock teaches at least one mounting fastener (Haddock: Fig. 7C; 292) extendable into a mounting body (Haddock: Fig. 7C; 200). [Note: See the rejection of claim 1 for motivation.]
Claim 17 is rejected, as set forth in the rejection of claim 3.
Claim 18 is rejected, as set forth in the rejection of claim 4.
Claim 19 is rejected, as set forth in the rejection of claim 5.
Claim 20 is rejected, as set forth in the rejection of claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367.  The examiner can normally be reached on M, W, Th: 10AM-6PM; Tu, Fr: 11AM-7PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAYLOR MORRIS/Examiner, Art Unit 3631